

116 HR 1359 : Digital Global Access Policy Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS1st SessionH. R. 1359IN THE SENATE OF THE UNITED STATESMay 21, 2019Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo promote Internet access in developing countries and update foreign policy toward the Internet,
 and for other purposes.1.Short titleThis Act may be cited as the Digital Global Access Policy Act of 2019 or the Digital GAP Act.2.PurposeThe purpose of this Act is to—(1)encourage the efforts of developing countries to improve and secure mobile and fixed access to the Internet in order to catalyze innovation, spur economic growth and job creation, improve health, education, and financial services, reduce poverty and gender inequality, mitigate disasters, and promote free speech, democracy, and good governance;(2)promote build-once policies and approaches and the multi-stakeholder approach to Internet governance; and(3)ensure the effective use of United States foreign assistance resources toward that end.3.FindingsCongress makes the following findings:(1)Internet access has been a driver of economic activity around the world. Bringing Internet access to the more than 4,000,000,000 people who do not have it could increase global economic output by $6,700,000,000,000 and raise 500,000,000 people out of poverty.(2)The number of Internet users has more than tripled from 1,000,000,000 to over 3,000,000,000 since 2005, including 2,000,000,000 living in the developing world, yet more than half of the world’s population remains offline, living without the economic and social benefits of the Internet. By the end of 2016, over 80 percent of households in the developed world had Internet access, compared with just 40 percent of households in developing countries and just 11 percent in the world’s least developed countries. Of the world’s offline population, an estimated 75 percent live in just 20 countries, and rural, female, elderly, illiterate, and low-income populations are being left behind.(3)Studies suggest that women are disproportionately affected by a digital gap in developing countries, where there are on average 23 percent fewer women online then men. Bringing an additional 600,000,000 women online could contribute $13,000,000,000 to $18,000,000,000 to annual GDP across 144 developing countries.(4)The United States has been a leader in promoting access to an open, secure, interoperable Internet around the world. Recognizing that support for expanded Internet access furthers United States economic and foreign policy interests, including efforts to end extreme global poverty and enabling resilient, democratic societies, the Department of State launched a diplomatic effort called Global Connect.(5)Internet access in developing countries is hampered, in part, by a lack of infrastructure and a poor regulatory environment for investment. Build-once policies and approaches, which seek to coordinate public and private sector investments in roads and other critical infrastructure, can reduce the number and scale of excavation and construction activities when installing telecommunications infrastructure in rights-of-way, thereby reducing installation costs for high-speed Internet networks and serving as a development best practice.4.Expanding Internet access in developing countries(a)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives.(2)BroadbandThe term broadband means an Internet Protocol-based transmission service that enables users to send and receive voice, video, data, graphics, or a combination thereof, using technologies including fiber optic, mobile, satellite, and Wi-Fi.(3)Broadband conduitThe term broad­band conduit means a conduit for fiber optic cables and other connectivity technologies that support broadband or wireless facilities for broadband service.(4)Build-once policies and approachesThe term build-once policies and approaches means policies or practices that encourage the integration of Internet infrastructure into traditional infrastructure projects that minimize the number and scale of excavation and construction activities when installing telecommunications infrastructure in rights-of-way to reduce costs, such as by laying fiber optic cable simultaneously with road construction.(5)StakeholdersThe term stakeholders means the private sector, the public sector, cooperatives, civil society, the technical community that develops Internet technologies, standards, implementation, operations, and applications, and other groups that are working to increase Internet access or are impacted by the lack of Internet access in their communities.(b)PolicyIt is the policy of the United States to consult, partner, and coordinate with the governments of foreign countries, international organizations, regional economic communities, businesses, civil society, and other stakeholders in a concerted effort to close the digital gap by increasing public and private investments in secure Internet infrastructure and creating conditions for universal Internet access and usage worldwide by promoting—(1)first-time access to fixed or mobile broad­band Internet by 2027 for at least 1,500,000,000 people living in urban and rural areas in developing countries;(2)Internet deployment and related coordination, capacity building, and build-once policies and approaches in developing countries, including actions to encourage—(A)standardization of build-once policies and approaches for the inclusion of broadband conduit in rights-of-way projects that are funded, co-funded, or partially financed by the United States or any international organization that includes the United States as a member, in consultation with telecommunications providers, unless a cost-benefit analysis determines that the cost of such approach outweighs the benefits;(B)adoption and integration of build-once policies and approaches into the development and investment strategies of national and local government agencies of developing countries and donor governments and organizations that will enhance coordination with the private sector for road building, pipe laying, major infrastructure projects, and development-related construction such as schools, clinics, and civic buildings;(C)provision of increased financial support by international organizations, including through grants, loans, technical assistance, and partnerships to expand information and communications access and Internet connectivity; and(D)avoidance of vendors and contractors likely to be subject to extrajudicial direction from a foreign government;(3)policy and regulatory approaches that promote a competitive market for investment and innovation in Internet infrastructure and service to encourage first-time, affordable access to the Internet in developing countries, including actions to encourage, as appropriate—(A)the integration of universal and gender-equitable Internet access and adoption goals, to be informed by the collection of related gender disaggregated data and research on social norms that often limit women’s and girls’ use of the Internet, into national development plans and United States Government country-level strategies;(B)effective, transparent, and efficient spectrum allocation processes and reforms of competition laws that may impede the ability of companies to provide Internet services; and(C)efforts to improve procurement processes to help attract and incentivize investment in secure Internet infrastructure;(4)the removal of tax and regulatory barriers to Internet access, as appropriate;(5)the use of the Internet to increase economic growth and trade, including, as appropriate—(A)policies and strategies to remove restrictions to e-commerce, cross-border information flows, and competitive marketplaces; and(B)entrepreneurship and distance learning enabled by access to technology;(6)the use of the Internet to bolster democracy, government accountability, transparency, gender equity, and human rights, including through the establishment of policies, initiatives, and investments that—(A)support the development of national broadband plans or information and communication technologies strategies that are consistent with fundamental civil and political rights, including freedom of expression, religion, belief, assembly, and association;(B)expand online access to government information and services to enhance government accountability and service delivery, including for areas in which government may have limited presence; and(C)support expression of free speech and enable political organizing and activism in support of human rights and democracy through activities that expand access to independent sources of news and information and safeguard human rights and fundamental freedoms online, in compliance with international human rights standards;(7)programs and mechanisms that actively promote and advance access to and adoption of Internet and other information and communications technologies by women, people with disabilities, minorities, low-income and marginalized groups, and underserved populations, such as programs that address social norms and barriers to women’s active participation in the digital economy or Internet policymaking;(8)mechanisms for public and private financing of rural broadband connectivity and digital inclusion;(9)public Internet access facilities and Wi-Fi networks in places such as libraries, government buildings, community centers, and schools;(10)the creation and support of research and educational networks;(11)cybersecurity, data protection, and privacy, including international use of the latest version of the National Institute of Standards and Technology Framework for Improving Critical Infrastructure Cybersecurity; and(12)interagency coordination and cooperation across all executive branch agencies regarding the promotion of Internet initiatives as a part of United States foreign policy.(c)Department of StateThe Secretary of State, in coordination with other agencies, multilateral institutions, foreign countries, and stakeholders, shall advance the policy articulated in this Act and promote expanded Internet connectivity worldwide, as appropriate, by—(1)encouraging foreign countries to prioritize secure Internet connectivity in development plans;(2)promoting the formation of region-specific multi-sector working groups to ensure technical and regulatory best practices; and(3)encouraging the development of digital literacy programs in developing countries.(d)USAIDThe Administrator of the United States Agency for International Development (USAID) should advance the policy articulated in this Act and support expanded Internet connectivity worldwide, as appropriate, by—(1)supporting efforts to expand secure Internet infrastructure and improve digital literacy, and other appropriate measures to improve Internet connectivity and usage, in close coordination with the Secretary of State;(2)encouraging public and private investment in Internet infrastructure and services of developing countries that takes into consideration the data security and integrity risks attendant to the products and services of vendors likely to be subject to extrajudicial direction from a foreign government;(3)integrating efforts to expand Internet access, develop appropriate, sustainable, and equitable technologies, and enhance digital literacy and the availability of relevant local content across development sectors, such as USAID health, education, agriculture, and economic development programs;(4)expanding the utilization of information and communications technologies in humanitarian aid and disaster relief responses and United States operations involving reconstruction and stabilization to improve donor coordination, reduce duplication and waste, capture and share lessons learned, and augment disaster preparedness and risk mitigation strategies;(5)establishing and promoting guidelines for the protection of personal information of individuals served by humanitarian, disaster, and development programs directly through the United States Government, and through contracts funded by the United States Government and by international organizations; and(6)establishing programs that directly address and seek to close gaps in access, adoption, and use of the Internet and other information and communications technologies by women, minorities, and other marginalized groups.(e)Peace corpsSection 3 of the Peace Corps Act (22 U.S.C. 2502) is amended—(1)by redesignating subsection (h) as subsection (e); and(2)by adding at the end the following:(f)It is the sense of Congress that access to the Internet can transform agriculture, community economic development, education, environment, health, and youth development, which are the sectors in which Peace Corps develops positions for volunteers.(g)In giving attention to the programs, projects, training, and other activities referred to in subsection (f), the Peace Corps should develop positions for volunteers that include leveraging the Internet, as appropriate, for development, education, and social and economic mobility..(f)Leveraging international supportIn pursuing the policy described in this Act, the President should direct United States representatives to appropriate international bodies to use the influence of the United States, consistent with the broad development goals of the United States, to advocate that each such body—(1)commit to increase efforts and coordination to promote affordable, open, and gender-equitable Internet access, in partnership with stakeholders and consistent with host countries’ absorptive capacity;(2)integrate affordable and gender-equitable Internet access data into existing economic and business assessments, evaluations, and indexes such as the Millennium Challenge Corporation constraints analysis, the Doing Business reports, International Monetary Fund Article IV assessments and country reports, and the Affordability Drivers Index;(3)standardize the inclusion of broadband conduit as part of highway or comparable construction projects in developing countries, in consultation with telecommunications providers, unless—(A)such inclusion would create an undue burden;(B)such inclusion is not necessary based on the availability of existing broadband infrastructure;(C)such inclusion would require the incorporation of the hardware, software, or maintenance of vendors likely to be subject to extrajudicial direction from a foreign government; or(D)a cost-benefit analysis determines that the cost of such inclusion outweighs the benefits;(4)provide technical assistance to the regulatory authorities in developing countries to remove unnecessary barriers to investment and develop regulations to support market growth and development;(5)utilize clear, accountable, and metric-based targets, including targets with gender-disaggregated data, to measure the effectiveness of efforts to promote Internet access; and(6)promote and protect human rights online, such as the freedoms of expression, religion, belief, assembly, and association, through resolutions, public statements, projects, and initiatives, and advocating that member states of such bodies are held accountable for violations.(g)Reporting requirement on implementation effortsNot later than 1 year after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report on efforts to implement the policy described in this Act and, to the extent practicable, describe efforts by the United States Government to—(1)provide technical and regulatory assistance to promote Internet access in developing countries;(2)strengthen and support development of regulations that incentivize market growth that contributes to increased Internet access in developing countries;(3)encourage public and private investment in Internet infrastructure, including broadband networks and services, in developing countries;(4)increase gender-equitable Internet access and close gender gaps in Internet and other information and communications technology adoption and use, especially in countries in which social norms limit such adoption and use by women and girls, and otherwise encourage or support Internet deployment, competition, and adoption; and(5)conduct outreach and explore partnership opportunities with the private sector on activities that advance the policy described in this Act.5.Cost limitationNo additional funds are authorized to be appropriated to carry out the provisions of this Act.6.Rule of constructionNothing in this Act may be construed to infringe upon the related functions of any Executive agency (as defined in section 105 of title 5, United States Code) vested in such agency under any other provision of law.Passed the House of Representatives May 20, 2019.Cheryl L. Johnson,Clerk